DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on December 22, 2020. Claim 55 has been amended. Claims 1-54 and 64 have been cancelled. Claim 75 has been added.

Allowable Subject Matter
Claims 55-63 and 65-75 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claim 55, the closest prior art Pahila (US 2011/0036598 A1), Claussen et al. (US 4,281,718) and Gil (CN1134276C) disclose the features of: a system for ceiling-only fire protection of a storage occupancy having a ceiling defining a nominal ceiling height of thirty feet or greater, the system comprising: a plurality of fluid distribution devices disposed beneath the ceiling and above a high- piled storage commodity in the storage occupancy having a nominal storage height ranging from a nominal 20 ft. to a maximum nominal storage height of 55 ft., the nominal storage height less than the nominal ceiling height, wherein each of the fluid distribution devices includes a frame body with a seal assembly disposed therein and an electrically responsive actuator arranged with the frame body to displace the seal assembly to control a flow of water discharge from the frame body; a fluid distribution system including a network of pipes interconnecting the fluid distribution devices to a water supply; a plurality of detectors to monitor the occupancy for the fire; and a controller coupled to the plurality of detectors to detect and locate the fire, the controller being coupled to the plurality of distribution devices to identify 
However, the combination of these references fails to teach elements: “the controller processes readings from the plurality of detectors and dynamically identifies the select number of distribution devices by identifying a minimum number of fluid distribution devices for placement in a device queue based on a device being associated with a detector reading meeting or exceeding a user-defined threshold”. Furthermore, the Examiner found no additional reference that would render the claimed invention obvious without impermissible hindsight.  	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752